DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 21 February 2022 has been entered.  Claims 1, 3-5, 8-11 and 21 are pending; claim 1 is amended; and claims 21 is newly added.


Response to Arguments
Applicant’s arguments, see remarks, filed 01 December 2021, with respect to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made based on the amendments made to the claim and in view of Meger et al. (US 2012/0253142).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-5, 8-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “a motion sensor device positioned under a surface upon which the patient is supported, the second monitor devices includes a pulse oximeter” and “a type of motion including when the patient leaves the surface based upon the outputs of the motion sensor and the pulse oximeter” constitute new matter.  The original disclosure does not describe a monitor device comprising a pulse oximeter and a motion sensor device positioned under a surface upon which a patient is supported.  As shown in Figures 1-2 and 6, the pulse oximeter is part of a sensor device (#112) which is separate from the motion sensor device (#106) [pars. 0008, 0012, 0023, 0045, 0055].  A pulse oximeter is a contact sensor [par. 0035] while the motion device is a non-contact sensor, e.g. a load cell or piezoelectric [par. 0038].  In alternative embodiments, not claimed,  the motion sensor device may be incorporated into the sensor device forming a combined pulse oximetry/motion detection device [par. 0025] e.g. a pulse oximeter/non-invasive blood pressure measurement cuff [pars. 0053-0057].  Paragraph [0057] clearly refers to an SpO2 sensor being incorporated into a body contacting motion sensor such as the NIBP cuff because pulse oximeters cannot measure SpO2 though a patient support surface.  The paragraphs describing the motion sensor device positioned under the surface describe a separate pulse oximeter.  With regard to the second limitation, paragraphs [0047] – [0049] vaguely describe deriving motion type and amount from a load cell or blood pressure cuff but do not describe deriving motion type 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitation “a motion sensor device positioned under a surface upon which the patient is supported, the second monitor devices includes a pulse oximeter” cannot be determined by the examiner because it is unclear whether the pulse oximeter must be positioned under the surface upon which the patient is supported or the pulse oximeter is not positioned under the surface but merely is attached to the motion sensor device positioned under the surface.
All remaining claims are rejected for depending from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5,  8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2011/0245688) in view of Rantala (US 2016/0220197) in view of Meger et al. (US 2012/0253142) in view of Welch et al. (US 2005/0206518) and further in view of Kimoto et al. (JP 2017148365A), citations refer to machine translation.

[Claim 1] Arora discloses a system for providing continuous monitoring of a patient while reducing false alarms [pars. 0003, 0007], the system comprising: 
a first monitor device (electrocardiograph, #10) configured to measure a physiological attribute (electrocardiogram) associated with the patient [par. 0020]; 
a second monitor device (accelerometer, #32) configured to measure patient motion [par. 0022] configured to transmit a message (interpreted as a signal providing information) that includes an amount of motion (level or threshold) and a type of motion (e.g. scratching or coughing) [pars. 0006-0007, 0023-0030]; and 
a processor (#22) coupled with the first monitor device and the second monitor device [pars. 0005, 0020], wherein the processor is configured to generate an alarm, based on data from suppress) false alarms by filtering the multiple physiological attributes when the amount of motion and the type of motion to identify and activity associated with a cause of false alarms (e.g. noise patterns associated with motion are subtracted from the signals to remove motion artifact) [pars. 0015, 0019, 0023-0030; Fig. 7].
Arora discloses the first monitor device is an electrocardiograph but does not disclose the first monitor device is a multi-parameter physiological monitor device, and the second monitor device is an accelerometer but does not disclose the accelerometer is positioned under a surface upon which the patient is supported.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms comprising a first monitor device (ECG monitor, #300), which may be a multi-parameter physiological monitor device configured to monitor multiple physiological attributes of the patient (the ECG monitor often includes impedance respiration, with secondary sensing of cardiac motion and patient movements – monitoring multiple parameters including respiration, oxygen saturation, and ECG is also suggested) [pars. 0002, 0009], and a second monitor device comprising a bed motion sensor device (bed sensor, #100, typically a piezoelectric sensor under a mattress) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrocardiograph taught by Arora to be a multi-parameter physiological monitor which measures ECG, respiration, cardiac motion, oxygen saturation and/or patient movements as taught by Rantala in order to improve the system by providing more information to a health professional e.g. for improved monitoring of apnea.  It would also have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught 
Arora in view of Rantala renders obvious the use of a bed motion sensor configured to transmit a message including the amount of motion on the surface but does not explicitly disclose the type of motion including when the patient leaves the surface is determined from the motion sensor and a pulse oximeter.
Meger discloses a patient monitoring system for reducing false alarms comprising a pulse oximeter (#86) and a motion sensor (#30) positioned under a mattress to measure patient movement, including if the patient has exited the patient location (bed-exit detection functionality based an increase in heart rate and/or respiratory rate and large body movement) [abstract; pars. 0177, 0185, 0196, 0220, 0226].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the piezoelectric movement sensor in the system rendered obvious by Arora in view of Rantala to monitor a pulse oximeter and motion sensor for signals indicative of the patient leaving the surface (bed or mattress) as taught by Meger in order to further reduce the occurrence of false alarms due to the correlation between the heart rate and/or respiratory rate and the motion associated with the patient leaving the surface (bed or mattress).
Arora discloses transmitting a message including an amount of motion and a type of motion but does not disclose the message is defined by a data schema that includes a patient identifier and using the data schema to identify the patient activity associated with the cause of false alarms.
Welch discloses a continuous patient monitoring system, including ECG and accelerometer sensors [par. 0094], wherein a unique patient identifier (#206) is appended to continuous physiological 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor taught by Arora to append a patient identifier to the amount of motion and type of motion determined by the system to form a data schema as taught by Welch in order to improve the accuracy of monitoring and record keeping by associating measured data with particular patients.
Arora discloses the processor (Fig. 1 #22) which monitors the physiological attributes is coupled to the second monitor device (the processor is located in the electrocardiograph) [par. 0020] and the first monitor device (the processor receives messages/signals from the accelerometer) [par. 0006] but does not suggest locating the processor in a third device.
Kimoto discloses an analogous system for providing continuous monitoring of a patient while reducing false (unnecessary) alarms [abstract], the system comprising: a first monitor device (telemeter transmitter, #200) configured to measure one or more physiological attributes (electrocardiogram, respiratory, pulse, blood pressure, body temperature and oxygen saturation) associated with the patient [pars. 0004, 0017]; a second monitor device (movement detection unit, #104) configured to measure patient motion [pars. 0027, 0030]; and a processor (alarm control unit, #103) coupled with the first monitor device and the second monitor device, wherein the processor is configured to generate an alarm, based on data from the first monitor device corresponding to the one or more physiological attributes, and is further configured to suppress the alarm, based at least in part on the patient motion measured by the second monitor device, to reduce false alarms [pars. 0011, 0031].  Kimoto discloses the processor is located in at least one of a network (local area network) coupled with the first and second monitor devices or a central station (central monitor, #100) coupled with the first and second monitor devices [pars. 0005, 0017].


[Claim 3] Arora discloses the first monitor device comprises an electrocardiogram (ECG) device (electrocardiograph, #10) [par. 0020]

[Claim 4] Arora discloses the one or more physiological attributes are selected from the group consisting of a respiratory rate, a heart rate, a heart rhythm, a blood oxygen saturation level and a blood pressure (arrhythmia detected by electrocardiography) [pars. 0003, 0018, 0026-0027].

[Claim 5] Arora, as applied to claim 1 above, discloses the second monitor device comprises an accelerometer for measuring patient motion and that different motion detection features may be used to externally detect motion [pars. 0020-0021] but does not disclose a bed motion sensor device coupled with a mattress of a patient bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals 

[Claim 8] Arora discloses the processor suppresses the alarm by suppressing an alarm condition identified by the first monitor device based on the patient motion [pars. 0007, 0019, 0023, 0026].

[Claim 9] Arora discloses suppression of the alarm by the processor is limited to a specified time period (alarm may be suppressed or delayed for a period time e.g. number of seconds after the last detected motion) [pars. 0026, 0030].

[Claim 10] Arora discloses the first monitor device comprises a contact monitor device (electrode in contact with skin of a patient to measure electrical signals), and the second monitor device comprises a non-contact monitor device (accelerometer not directly contacting a patient) [par. 0022].

[Claim 11] Arora, as applied to claim 10 above, discloses the second monitor device comprises a non-contact monitor device but does not disclose a piezoelectric device or a load cell device positioned under a mattress of a bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100), typically a piezoelectric sensor, under a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a piezoelectric bed motion sensor under a mattress as taught by Rantala in order to detect motion artifacts within ECG 

[Claim 21] As outlined in the rejection of claim 1 above, Meger discloses using the pulse oximeter and motion sensor to monitor movement type of the patient.  Meger further discloses a correlation between spiking the data between an increase in heart rate and/or respiration rate as measured by the pulse oximeter and motion measured by the motion sensor [pars. 0219-0221, 0226; Figs. 9A-B].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 March 2022